      Case 6:20-cv-00278-ADA-JCM Document 54 Filed 03/31/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


ADRIAN GILLIARD                                §
             Plaintiff,                        §
                                               §                6:20-CV-278-ADA-JCM
v.                                             §
                                               §
COURTNEY LUMME, et. al.,                       §
           Defendant.                          §
                                               §

                         ORDER ADOPTING MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION
       Before the Court is the Report and Recommendation of United States Magistrate Judge

Jeffrey C. Mankse. ECF No. 48. The Report recommends that Plaintiff’s Motion to Amend

Complaint be denied and that Plaintiff’s Complaint be dismissed without prejudice for lack of

subject matter jurisdiction. Additionally, the Report recommends that any remaining Motions

pending in this matter be denied as moot. The Report and Recommendation was filed on March

1, 2021.

       A party may file specific, written objections to the proposed findings and

recommendations of the magistrate judge within fourteen days after being served with a copy of

the report and recommendation, thereby securing de novo review by the district court. 28 U.S.C.

§ 636(b); Fed. R. Civ. P. 72(b). A district court need not consider “[f]rivolous, conclusive, or

general objections.” Battle v. U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (quoting

Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other

grounds by Douglass v. United States Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996)).

       Plaintiff filed objections on March 15, 2021. ECF No. 49. The Court has conducted a de

novo review of the motions in question, the responses, the report and recommendation, the

objections to the report and recommendation, and the applicable laws. After that thorough
      Case 6:20-cv-00278-ADA-JCM Document 54 Filed 03/31/21 Page 2 of 2




review, the Court is persuaded that the Magistrate Judge’s findings and recommendation should

be adopted.

       IT IS THEREFORE ORDERED that the Report and Recommendation of United

States Magistrate Judge Manske, ECF No. 48 is ADOPTED.

       IT IS FURTHER ORDERED that Defendant’s objections are OVERRULED.

       IT IS FURTHER ORDERED that that Defendants Lumme and Downs’s Motion to

Dismiss and Defendants Gatlin, Spence, and Baker’s Motion to Dismiss be GRANTED IN

PART as to the Rooker-Feldman ground therein. As a result, the Court ORDERS that Plaintiff’s

Complaint be DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction.

The Court also DENIES IN PART AS MOOT the remaining grounds in Defendants Lumme

and Downs’s Motion to Dismiss and Defendants Gatlin, Spence, and Baker’s Motion to Dismiss.

Further, the Court DENIES AS MOOT all remaining Motions to Dismiss.

       The Court also DENIES Plaintiff’s Motion to Amend as futile. Finally, the Court

DENIES AS MOOT all remaining Motions in this matter.

       SIGNED this 31st day of March, 2021.




                                   ALAN D ALBRIGHT
                                   UNITED STATES DISTRICT JUDGE
